OPINION
BRETT, Judge:
Plaintiffs in Error, Herbert Henry Walker and Horace Manning, hereafter referred to as defendants, were charged conjointly with three other persons with the crime of Grand Larceny. The information alleged that on February 13, 1970, defendants and three other persons stole the sum of Eighty ($80.00} Dollars from the Quik-Trip Grocery at 1928 North 14th Street in Ponca City, Oklahoma. They were granted a preliminary examination and were bound over to stand trial. When they were arraigned on February 23, 1970, before District Judge Lester R. Maris, they were represented by legal counsel, Mr. Leonard Geb of Ponca City; their constitutional rights were properly and completely explained to them by the Judge. During that arraignment, one of the persons confessed to the District Judge that he committed the crime and . withdrew his Not Guilty plea, and entered a Plea of Guilty, and against the advice of his counsel, he requested that his sentence be imposed immediately. After that sentence was imposed Attorney Geb was permitted to withdraw from further participation in the matter, and Mr. Max Berry, Public Defender for Kay County, was appointed to represent the other defendants, including defendants Walker and Manning.
On the following March 13, 1970, the remaining persons including defendants Walker and Manning, with their court appointed counsel, Mr. Max Berry being present and representing them, and after Special Judge Raymond A. Trapp explained their rights to them, they withdrew their pleas of Not Guilty and each personally entered in lieu thereof, a plea of Guilty. The Judge accepted the guilty plea of both defendants, and entered a finding of guilty against defendants Herbert Henry Walker and Horace Manning; thereafter, the court sentenced each to serve three (3) years under the custody and control of the State Department of Corrections; thereafter, their right to appeal was explained to them, and *771the public defender was directed to perfect their requested appeal.
After considering the original record and the transcript of record for the appearance before District Judge Maris on February 23rd; and the record made when the two defendants herein appeared before Special Judge Raymond A. Trapp, were found guilty and were sentenced on March 13, 1970, with the pleading filed by their court appointed counsel, this Court finds: That the defendants received due process of law; all of their constitutional rights were explained and protected; they were represented by counsel at all appearances; and therefore finding no error in the record this Court finds that the judgment and sentence in District Court of Kay County, Oklahoma, Case No. CRF-70-20, wherein Herbert Henry Walker and Horace Manning were each sentenced to three (3) years confinement under the direction and control of the State Department of Corrections, should be, and the same is affirmed.
BUSSEY, P. J., and NIX.'J., concur.